Citation Nr: 1229140	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left foot disorder, including pes planus and plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1998 to February 2003.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, inter alia, denied service connection for a bilateral knee condition, a back condition, a left foot condition, and allergies.  Service connection for allergic rhinitis was granted in an April 2012 rating decision, and an initial rating of 30 percent was assigned, effective from November 2011.  As this represents a complete grant of the benefit sought on appeal, the issue of service connection for allergies, to include allergic rhinitis, is no longer before the Board.  

In a January 2011 rating decision, service connection for a bilateral knee condition was granted and initial noncompensable ratings were assigned, effective from November 2007.  The Veteran asked for a 10 percent rating for each knee, and in a July 2011 rating decision, the ratings were increased to 10 percent for each knee.  Thereafter, the Veteran requested an earlier effective date for the higher ratings, and in October 2011, the 10 percent ratings were made effective from November 2007, the date of the Veteran's claim.  The Veteran has not expressed any further disagreement with the assigned ratings or effective dates.  Accordingly, the claim for service connection for a bilateral knee disability is no longer before the Board.  

The Veteran and his wife presented testimony before a Decision Review Officer (DRO) at the RO in April 2010.  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran did not sustain any injury or disease of the back during service. 

3.  Symptoms of a back disorder did not begin during service and were not chronic in service.

4.  The Veteran has not experienced continuous symptoms of a back disorder since service.


5.  The Veteran's current low back disorder of lumbar degenerative disease and lumbar facet osteoarthritis is not related to service. 

6.  A foot disorder, identified as pes planus of moderate severity but asymptomatic, was noted during the service entrance physical examination in April 1998.

7.  The preexisting left foot pes planus was not permanently worsened during service or by service.

8.  The Veteran did not sustain an injury or disease of the left foot during service, including a cold injury.

9.  Symptoms of plantar fasciitis, including foot pain, did not begin during service and were not chronic in service.

10.  The Veteran has not experienced continuous symptoms of left foot plantar fasciitis since service.

11.  The Veteran's plantar fasciitis is not related to service.
 

CONCLUSIONS OF LAW

1. The criteria for service connection for low back disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for left foot disorder, to include pes planus and plantar fasciitis, are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a  "fourth element " of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely January 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice included provisions for disability ratings and for the effective date of the claim.
 
The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has assisted the Veteran in obtaining evidence, afforded him physical examinations, and afforded him the opportunity to testify before the Board.  

While no VA examination was conducted to obtain an opinion as to the etiology and severity of the Veteran's claimed back disability, the criteria for such examination and opinion were not met in this case.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, because the weight of the evidence demonstrates that the Veteran did not in fact sustain a low back injury or disease in service or that low back disorder symptoms were chronic in service, there is no duty to provide a VA medical examination.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for low back disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 
38 C.F.R. § 3.159(d)  (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

In this case, there is no indication that the back disability "may be associated with" military service, including no credible evidence of continuous low back symptoms since service or that arthritis manifested to a compensable degree within one year of service separation, including no medical evidence suggesting a causal relationship between the current back disability (degenerative disc disease and lumbar facet osteoarthritis) and any incident of service.  As discussed below, the Veteran's statements regarding the onset of his back symptoms during service and continuing after service are not credible because they are inconsistent with, and outweighed by, other lay and medical evidence demonstrating no in-service injury or symptoms or continuous post-service symptoms.  For these reasons, the Board finds the VCAA does not require an examination or opinion regarding the low back disability.

Finally, the Board finds there is sufficient competent medical evidence of record to decide this claim.  There is competent medical evidence consisting of post-service private and VA treatment records that show a current diagnosis of back disability and state a history of post-service onset of symptoms of the disability, as well as VA examination reports relevant to the pes planus claim on appeal.  For these reasons, the Board finds that VA has substantially complied with the VCAA notice and assistance requirements.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim. " Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  In this case, the evidence does not establish that the Veteran engaged in combat with the enemy, and the Veteran has not contended that he engaged in combat.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In explaining the meaning of an increase in disability, the Court has held that  "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b) ,7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Service Connection for a Back Disability

The Veteran is seeking service connection for a back disability, which he contends began during service.  During the April 2010 DRO hearing, he testified that he first experienced a burning type of back pain in service in 1999, while working on heavy armored vehicles.  He stated that he took a lot of over-the-counter pain medication but did not seek medical attention until two or three years after service.  He reported that his pain included numbness of his whole left side from the low back to the foot.  

Service treatment records reflect that the Veteran underwent an entrance physical examination in April 1998.  He did not report any back disorders at that time, and no such disorders were noted on objective examination.  There is no record of any complaints of or treatment for back pain or injury during service.  He was observed to have pes planus that was characterized as moderate and asymptomatic.  The Veteran denied any chronic conditions or use of any type of medication in March 2000 and in December 2002.  

The Veteran submitted the report of an Army Reserve Retention physical examination report dated in November 2004, in which he denied any foot problems.  He also denied any physical condition or disability that would prevent him from walking up to 12 miles in combat boots, walking 2 to 6 miles carrying 40 pounds or more, or running.  On examination, his back was assessed as normal.  A private treatment record dated in January 2007 indicates that the Veteran was working as a police officer and was able to run without difficulty.  

On VA examination in March 2008, the Veteran's spine was found to have normal curvature.  VA x-rays of the Veteran's lumbosacral spine taken in July 2008 indicate mild degenerative disc disease at L5-S1 and mild lower lumbar facet osteoarthritis.  There was no acute abnormality.  

Private treatment records dated in July 2009 reflect that the Veteran complained of a long history of back pain which was then worsening and radiating to the right leg and foot.  Although these notes indicate that the Veteran's back problem was  "longstanding" at that time, there is no reference to the actual date of onset of his back disability.  Backache with radicular symptoms and peripheral neuropathy were assessed.  

The claims file contains a March 2010 letter from the Veteran's wife, in which she reports that her husband endured intense physical training which caused his back and left foot disabilities.  She states that he takes daily non-prescription pain medication for his back.  In April 2010, the Veteran and his wife testified before the DRO that his back and foot pain began during service and that he used pain medication on a daily basis.  

After carefully reviewing the relevant evidence, lay and medical, the Board finds that a preponderance of the evidence is against service connection for a low back disability.  Although the evidence reflects that the Veteran has a current back disability, diagnosed as lumbar degenerative disease and lumbar facet osteoarthritis, 
 the weight of the competent, probative, and credible evidence is against a finding that disability had its onset in service or is related to his active service.  

In this case, the Board finds that the Veteran did not sustain any injury or disease of the back during service, and symptoms of a back disorder did not begin during service and were not chronic in service.  The service treatment records reflect no complaints of low back pain, and there is no indication that he suffered a back injury or disease in service, including no diagnosis of treatment for a back disorder during service.  Service treatment records reflect that the Veteran sought treatment for other disorders during service on various occasions, including complaints of knee and shin pain, but did not complain of symptoms of the back or report a back injury.  Cf. Kahana v. Shinseki, No. 09-3525, slip op. at 14-15 (U.S. Vet. App. June 15, 2011) (Lance, J., concurring) (explaining that VA may use silence in the service treatment records as contradictory evidence if the records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  In this Veteran's case, the Board finds that the service treatment records appear complete and, as the Veteran has made similar complaints about the knee joint, as well as sought treatment for other problems during service, any back injury or treatment sought for complaints of the low back would ordinarily have been similarly recorded in the service treatment records.

With regard to the Veteran's wife's testimony that the Veteran experienced back pain during service after going on marches, and he would take Motrin, her recent statements are of less probative value than the other lay and medical evidence of record, including the more contemporaneous service treatment records and the Veteran's more contemporaneous histories after service that either specifically deny, or do not mention, any chronic in-service low back symptoms or continuous low back symptoms after service separation.  For example, in November 2004, the Veteran's low back was found to be normal, and he specifically denied any medical conditions that would limit his ability to march or run while bearing up to 40 pounds on his back, and the private treatment records show that the Veteran first made a complaint regarding his low back in July 2007.  The Veteran's wife does not testify to any particular back injury in service, but only asserts generally that the Veteran experienced back symptoms during service.  The evidence shows that such symptoms were not of sufficient severity to cause the Veteran to seek medical treatment during service.  Such recent testimony made by the Veteran's wife in 2010 to aid him in obtaining VA disability compensation is of much less probative value than the contemporaneous service treatment records during which the Veteran sought treatment for other disorders but not the back, the Veteran's own post-service histories given for treatment purpose that omit a history of in-service low back symptoms, as well as the Veteran's post-service reports specifically denying that he had any low back problems at the time.  

The Board next finds that the weight of the evidence demonstrates that the Veteran has not experienced continuous symptoms of a back disorder since service.  The clinical evaluation of the spine was normal in November 2004, more than a year after separation from service, and the Veteran specifically denied any medical conditions that would limit his ability to walk up to 12 miles in combat boots, walk 2 to 6 miles carrying 40 pounds or more, or to run.  The private treatment records show that the Veteran first made a complaint regarding his low back in July 2007.  

In this case, the Board finds that the Veteran's more recent statements made for compensation purposes as to the onset of low back symptoms are inconsistent with, and outweighed by, other statements he has made and with the objective evidence.  The post-service private treatment records show that, while the Veteran sought treatment for a back condition in 2007 and thereafter, he did not report to the treatment providers that he suffered an injury in service or had chronic low back symptoms in service (for which he more recently contends he treated with Motrin) or that he had continuous low back symptoms after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In this case, as distinguished from Barr v. Nicholson, 21 Vet. App. 303 (2007), the Board has not required corroboration of the Veteran's and his wife's recent assertions of back pain symptoms in service and since service merely because the contemporaneous medical evidence (service treatment record) is silent as to complaints or treatment for a back disorder; instead, the Board has relied on the fact that the Veteran gave specific complaints while he was being treated in service that did not include low back complaints, an affirmative history by the Veteran after service in 2004 denying low back history or complaints, and negative clinical findings of back disorder in 2004.  The statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the Veteran had a strong motive to tell the truth in order to receive proper care. 

Although there are some notations in the post-service private treatment records of a longstanding history of back pain, none of the private or VA treatment records reflect that the Veteran reported a back injury or disease or diagnosis or treatment in service, or chronic symptoms or treatment in service, or that he reported symptoms of back pain after discharge from service earlier than 2007.  The Veteran himself testified at the DRO hearing in April 2010 that he did not seek treatment for low back symptoms for two or three years after service.  As such, the Board finds that the Veteran's more recent assertions that his back pain began in service and continued after service, which he has made for VA compensation purposes, are inconsistent with and outweighed by the other lay and medical evidence, including for treatment purposes, and are not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (stating that, in determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment).  

No treatment report of record indicated the Veteran was found to have arthritis of the low back, including to a compensable degree, within one year of service separation in February 2003, and the Veteran has not reported such a diagnosis.  The Veteran was diagnosed with mild degenerative disc disease at L5-S1 and mild lower lumbar facet osteoarthritis in March 2008.  For this reason, the Board finds that the criteria for presumptive service connection for arthritis of the low back that manifests to a compensable degree within one year of service connection are not met.  See 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the Veteran's current low back disorder of lumbar degenerative disc disease and lumbar facet osteoarthritis is not otherwise related to service.  There is no competent medical opinion of record relating the Veteran's current back disability to his active service.  There is also no credible evidence of continuous symptoms of low back disorder that could serve as a basis for nexus to service.  See 38 C.F.R. § 3.303(b). 

In summary, the preponderance of the competent, credible and probative evidence is against a finding that the Veteran's low back disorder began during service or is related to service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Left Foot Disability

The Veteran contends that he has a left foot disability that either began in service or was aggravated by service.  He contends that as a US Cavalry Scout he endured long physical trainings and foot marches carrying heavy weight. The Veteran and his wife also asserted that the Veteran sustained an injury to the left foot and cold injury to the feet during service.   

After a review of all the relevant evidence, lay and medical, the Board finds that a foot disorder, identified as pes planus of moderate severity but asymptomatic, was "noted" during the service entrance physical examination in April 1998.  Because a left foot disorder of pes planus was "noted" at the time of the induction examination, the presumption of soundness at service entrance does not apply to the pes planus of the left foot.  38 U.S.C.A. § 1111.  Because the presumption of soundness does not attach to the preexisting pes planus, the evidence in this case must show that the pre-existing pes planus was permanently worsened in severity, that is, was aggravated, during or by the Veteran's period of service.  To make this determination, the Board must consider all evidence of record, regardless of when created, as it bears on the question of aggravation.  

After reviewing the evidence, the Board finds that the weight of the evidence demonstrates that the preexisting left foot pes planus was not permanently worsened (not aggravated) during service or by service.  The evidence also shows that plantar fasciitis did not begin in service and is not related to service.  The evidence shows that, while the Veteran underwent physical activity during service that included marching and running with weight bearing, he did not sustain an injury or disease of the left foot during service, including that he did not sustain a cold injury to the left foot during service.  

While the Veteran reported, for VA disability compensation purposes, to a VA examiner in July 2008 that he sustained a foot injury in service while in Germany, such assertion is inconsistent with, and outweighed by, other more contemporaneous lay and medical evidence, including more probative history made for treatment purposes.  Service treatment records are negative for evidence of left foot injury.  A November 2004 Army Reserve Retention physical examination report reflects no foot problems or history of foot injury.  In July 2007, for treatment purposes rather than for compensation purposes, the Veteran denied any history of foot trauma; instead, he reported onset of the left foot symptoms two years prior (2005) associated with post-service weight bearing.  

It is notable that neither the Veteran nor the other lay statements assert that the Veteran sustained a left foot injury in service.  Such statements and testimony were to the effect that the Veteran undertook a lot of marching and running with weight bearing as part of training.  Any more recent assertion of having sustained a left foot injury in service is not credible, as there is no indication in the service treatment records of such injury or complaints, and such assertion is inconsistent with other histories and findings of record, specifically the Veteran's own reported histories.  As noted above, in November 2004, the Veteran denied any physical condition or disability that would prevent him from walking up to 12 miles in combat boots, walking 2 to 6 miles carrying 40 pounds or more, or running, and his feet were found to be normal and asymptomatic.  Furthermore, the post-service treatment records show that the Veteran reported that his left foot pain began in 2005, more than two years after service separation.  See Buchanan, 451 F.3d at 1337; Barr, 
21 Vet. App. 303.  For these reasons, the Board finds that the Veteran did not in fact sustain a left foot injury in service, including a cold weather injury. 

The evidence also shows that the preexisting pes planus did not worsen in severity during service.  In addition to there being no foot injury in service, which is only one factor the Board has considered on the question of aggravation in service rather than a prerequisite for aggravation, there is no indication in the service treatment records that the Veteran ever complained of or sought treatment for the pre-existing left foot pes planus during service.  There is no credible evidence of in-service foot symptoms, much less evidence of worsening of the underlying pes planus.  See Hunt, 1 Vet. App. at 297; Davis, 276 F.3d at 1346 (explaining that even a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  

When comparing the disability of pes planus at service entrance to the condition of pes planus at service separation and soon after service, there is no indication of an active left foot disability at the time of service separation or for several years after service; rather, the affirmative evidence reflects that after service the Veteran specifically denied any such symptoms of a left foot disorder or any impairment associated with use of the left foot.  An Army Reserve Retention physical examination report dated in November 2004 reflects that the Veteran denied any foot problems, and as well denied that he had any physical condition or disability that would prevent him from walking up to 12 miles in combat boots, walking 2 to 6 miles carrying 40 pounds or more, or that would prevent him from running.  On examination in November 2004, his feet were described as normal and asymptomatic.  

A private treatment record dated in January 2007 indicates that the Veteran was working as a police officer and was able to run without difficulty.  The claims file contains a private treatment record dated in July 2007 that indicates that plantar fasciitis of the left foot was diagnosed.  The Veteran complained of heel pain but denied any history of trauma to the heel.  He stated that the condition was related to weight bearing and had begun in the past 2 years, which only reflects complaints of symptoms five years after service separation.  VA outpatient treatment records reflect that pes planus was diagnosed in March 2008.  

The Veteran was afforded a VA examination of his left foot in July 2008, in which plantar fasciitis was diagnosed.  He reported that he developed a limp by the end of the day in his work as a police officer, and that he was able to walk up to a mile, albeit with pain and limp.  X-rays revealed mild hallux valgus without evidence of pes planus.  Custom orthotics were prescribed in July 2008.  

Private treatment records dated in July 2009 reflect that the Veteran reported pain in his left foot due to flat foot, for which he said he used arch supports.  He stated that his (non-service-connected) back problem appeared to be worsening his foot problem.  Later in July 2009, the Veteran again complained of persistent discomfort in his left foot, noting that he had experienced pain due to plantar fasciitis since 2005, which had not resolved despite treatment.  He was referred to a podiatrist.  

The weight of the evidence also demonstrates that the Veteran did not experience continuous symptoms of a left foot disorder from the time of service separation until he complained of symptoms in 2005 and first sought treatment for a left foot disability in July 2007.  In July 2007, he specifically denied any trauma to his foot, and he did not report a cold injury in service such as he described during his Board testimony.  

As indicated above, the Board has found that the Veteran did not in fact sustain a an injury, including a cold injury, to the left foot during service.  The July 2008 VA examiner assumed as part of the history that the Veteran had suffered an injury to his left foot in service.  It is not apparent that the examiner reviewed the claims file; rather, it appears that the examiner's history of cold injury to the foot in service is based on the Veteran's own inaccurate statement to him of having sustained a left foot injury during service while stationed in Germany.  The Board may not disregard a medical opinion solely on the rationale that it was based on a history given by a veteran, and is not doing so in this case.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  However, an opinion such as this one by the July 2008 VA examiner that is based upon an inaccurate material factual premise of in-service foot injury, whether from the Veteran or from another source including medical source, has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this case, the VA examiner's statement that the Veteran suffered a foot injury in service is factually inaccurate. 

Additional, the July 2008 VA examiner's statement that the Veteran suffered a foot injury in service is not a medical finding but a factual one.  The Board, as fact finder, has authority to place probative weight on certain aspects of the record that it finds persuasive.  As the Board has determined that the Veteran's claim of an in-service foot injury is not credible, it need not accept the medical examiner's recording of the same history just because it is recorded as part of the history in a medical report.    

The Board further finds that the weight of the evidence demonstrates that the Veteran's plantar fasciitis is not related to service.  The weight of the lay and medical evidence demonstrates plantar fasciitis did not begin during service.  Additionally, as the evidence demonstrates no continuous symptoms of left foot disorder, specifically pain associated with plantar fasciitis, since service separation, there is no factual basis for granting service connection for continuity of symptomatology since service and no factual basis upon which a medical nexus opinion could be based.  See 38 C.F.R. § 3.303(b); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

Based on the foregoing evidence, the Board finds that service connection is not warranted for the Veteran's claimed left foot disability.  The weight of the evidence demonstrates that pre-existing pes planus was not aggravated in service or that plantar fasciitis began during or because of active service.  In addition to other lay and medical evidence and the findings made herein, there is no medical opinion of record to the effect that pes planus was permanently worsened during or because of service.  The evidence shows that the Veteran did not in fact have a left foot injury in service, or chronic symptoms of left foot plantar fasciitis in service or continuous symptoms of left foot plantar fasciitis after service separation.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left foot disability, including pes planus and plantar fasciitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is denied.

Service connection for a left foot disability, to include pes planus and plantar fasciitis, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


